TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00382-CV



                  Manuel Grimaldo and Evangelina Grimaldo, Appellants

                                               v.

                               Centex Materials, L.L.C., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
      NO. D-1-GN-14-000900, HONORABLE LORA LIVINGSTON, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellants Manuel Grimaldo and Evangelina Grimaldo have filed an unopposed

motion requesting that this appeal be dismissed. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellants’ Motion

Filed: August 15, 2014